Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 06/24/2021.

Status of Claims
3.        Claims 1-16 are pending in this application.
           Claims 1-13 are currently amended.  
Claims 14-16 are newly added.

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
5.        Claims 1-16 are allowed.

6.        The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
transmit, to an information processing device, information en about a print settings screen of the printing apparatus, wherein the information is to be used for the information processing device to display the print settings screen; store print settings, which are input on the displayed print settings screen, into a memory in association with information about the information processing device; transmit, to the information processing device, information indicating that print data is not received, wherein the information that indicates that print data is not received is to be used for the information processing device to display the information; and execute printing processing based on the print settings when print data is received from the information processing device, wherein the print settings are stored in the memory in association with the information about the information processing device that has transmitted the print data.” along with all the other limitations as required by independent claim 1.

Regarding Claim 12:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“transmitting, to an information processing device, information about a print settings screen of the printing apparatus, wherein the information is to be used for the information processing device to display the print settings screen; storing print settings, which are input on the displayed print settings screen, into a memory in association with information about the information processing device; transmitting, to the information processing device, information indicating that print data is not received, wherein the information that indicates that print data is not received is to be used for the information processing device to display the information; and executing printing processing based on the print settings when print data is received from the information processing device, wherein the print settings are stored in the memory in association with the information about the information processing device that has transmitted the print data.” along with all the other limitations as required by independent claim 12.

Regarding Claim 13:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“transmitting, to an information processing device, information about a print settings screen of the printing apparatus, wherein the information is to be used for the information processing device to display the print settings screen; storing print settings, which are input on the displayed print settings screen, into a memory in association with information about the information processing device; transmitting, to the information processing device, information indicating that print data is not received, wherein the information that indicates that print data is not -5-Amendment for Application No.: 16/870089Attorney Docket: 10203808US01received is to be used for the information processing device to display the information; and executing printing processing based on the print settings when print data is received from the information processing device, wherein the print settings are stored in the memory in association with the information about the information processing device that has transmitted the print data.” along with all the other limitations as required by independent claim 13.

7.       It follows that claims 2-11, and 14-16 are then inherently allowable for depending on an allowable base claim.
.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677